Case 2:18-cr-00036-LGW-BWC Document 152 Filed 03/05/21 Page 1 of 2

Iu the United States District Court
for the Southern District of Georgia
Brunswick Dibision

UNITED STATES OF AMERICA,
Vv. CR 218-036-2
ZANABA R. MANET,

Defendant.

ORDER

On August 10, 2020, the Court denied without prejudice
Defendant Zanaba Manet’s motion for compassionate release under
18 U.S.C. § 3582(c)(1) (A) for failure to exhaust administrative
remedies. Dkt. Nos. 126, 135. On November 4, 2020, Manet filed
a second motion for compassionate release, which the Court
denied on the merits. Dkt. Nos. 140, 144. Manet appealed the
Court’s Order to the Eleventh Circuit Court of Appeals. Dkt.

No. 145; see also United States v. Manet, No. 21-10290 (11th

 

Cir. Jan. 27, 2021). While that appeal was still pending, Manet
filed a renewed motion for compassionate release under 18 U.S.C.
§ 3582(c) (1) (A). Dkt. No. 148. Because of the pending appeal,
the Court determined it lacked jurisdiction to rule upon Manet’s
latest motion. Dkt. No. 149. The Court did, however, issue an
Indicative Order on Manet’s renewed motion for compassionate
release, concluding that the factors contained in 18 U.S.C.

§ 3553(a) factors weigh in favor of Manet serving the sentence
Case 2:18-cr-00036-LGW-BWC Document 152 Filed 03/05/21 Page 2 of 2

imposed. The Eleventh Circuit Court of Appeals having recently
dismissed Manet’s appeal, this Court now has jurisdiction to
rule upon Manet’s renewed motion for compassionate release.

For the reasons set out in the indicative ruling, dkt. no
149, the Court DENIES Manet’s renewed motion for compassionate
release on the merits, dkt. no. 148.

SO ORDERED, this 5 day of

  

 

N. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
